Citation Nr: 9915849	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for a left knee 
status post-partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


REMAND

For VA compensation purposes, the veteran had active service 
from April 1980 to April 1984.  38 C.F.R. § 3.12 (1998) and 
38 U.S.C.A. § 5303 (West 1991)

Service connection for a left knee disability has been in 
effect since the RO's rating decision of December 1994.   The 
veteran's left knee disability was evaluated as 0 percent 
disabling based on service medical records that revealed 
arthroscopic surgery in September 1983.  The veteran filed a 
claim for an increased rating in January 1996.

This appeal arose from an April 1996 RO rating decision, 
which denied the veteran's claim of entitlement to an 
increased evaluation for a left knee status post partial 
medial meniscectomy, currently rated as 0 percent disabling.

At that time, private medical reports included reports of the 
veteran's job related accident on April 19, 1994.  Other 
private medical reports of record included an April 1994 
initial medical report, and a related April 1994 magnetic 
resonance imaging (MRI) that revealed no acute bone or joint 
pathology; a July 1994 X-ray report that revealed, in 
pertinent part, transitional L-5 segment with bilateral 
transverse process pseudoarthrosis, and no fracture or 
subluxation; August 1994 magnetic resonance imaging (MRI) 
that revealed, in pertinent part, small joint effusion of the 
left knee, residual prepatellar contusion, and degenerative 
change of the posterior horn of the medial meniscus and the 
anterior horn of the lateral meniscus, with no significant 
tear and a January 1995 diagnosis of sprained knee with 
internal derangement, probable torn meniscus.

The record includes a May 1997 RO request for VA examination.  
The Board observes that 1518 1/2 Andrews, Houston, TX 77019 is 
written on the request, as well as "re-input 12/5/97."

The veteran submitted an August 1997 statement, wherein he 
reported a change of address.  The listed address is 1519 
Robin St., Houston, TX 77019.

A December 1997 VAMC report notes the veteran's failure to 
report for an examination.

The veteran then submitted a February 1998 statement wherein 
he referenced results of a January 1998 MRI and a pending 
April 1998 appointment with a specialist.  The veteran's 
address is reported as 1518 1/2 Andrews, Houston, TX 77019.

An April 1998 VAMC printout notes the veteran's failure to 
report for an examination on three occasions, including on 
March 19, 1998, April 3, 1998, and on April 6, 1998.

Thereafter, the RO's rating decision of July 1998 continued 
the veteran's 0 percent evaluation for his left knee 
disability.  At that time, a February 1998 VA MRI resulted in 
a diagnosis of grade 2 to 3 abnormal signal at the periphery 
of the posterior horn of the medial meniscus, with 
recommended arthroscope correlation; and most likely 
chronic/old anterior cruciate ligament tear. 

A separate unrelated application for benefits, dated August 
6, 1998, lists the veteran's address as 1518 1/2 Andrews, 
Houston, TX 77019.

The August 1998 supplemental statement of the case sets forth 
the RO's adjudicative actions in a chronological fashion, 
including a "Reasons and Bases" section that noted the 
veteran's third failure to report for a VA examination.  The 
RO further noted that the evidence from the scheduled 
examinations would have been material to the outcome of the 
veteran's claim, and that he should let them know when and if 
he would be willing to report for an examination for rating 
purposes.  The accompanying letter lists the veteran's 
address as 1518 1/2 Andrews Houston, Texas 77019.  

The RO's March 1999 letter sent to the veteran pertains to 
the veteran's scheduled April 1999, Travel Board hearing.  
The listed address is 1518 1/2 Andrews, Houston, TX 77019.  A 
hand written notation indicates the veteran was a "no show 
4-15-99."

Initially, the Board finds that the veteran has presented a 
well grounded claim for an increased disability evaluation 
for his service connected disability within the meaning of 38 
U.S.C.A. § 5107(a); cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for a increased 
disability evaluation for a service connected disorder had 
been considered by the VA, he established a well-grounded 
claim for a increased rating).  Since he continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 0 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.   Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board further notes that 38 C.F.R. § 3.655 provides that 
when entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of this section as appropriate.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).  When 
the claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (Italics added).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must show 
that the appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 3.655), 
for failing to report for the scheduled examination.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  The evidence shows 
that the RO properly developed the record consistent with its 
duty to assist obligations.  38 U.S.C.A. § 5107(a) (West 
1991).  Having received a January 1998 MRI that may have 
represented an increase in the severity of the veteran's 
service connected disability, the RO scheduled numerous VA 
examinations in an attempt to assess the severity of the 
veteran's disability, all of which the veteran failed to 
appear.  

Although informed of a change of address on August 1997, by 
February 1998 statements from the veteran listed the 1518 1/2 
Andrews, Houston, TX 77019 address.  The record, thereafter, 
suggests that the RO submitted VA examination related 
correspondence to this address.  Further, a February 1999 
payment activity report that lists the same address does not 
show that a payment in the amount of $528.00 had been 
returned. The RO's efforts in this regard are documented 
throughout the claims folder, as well as the veteran's 
previous failures to report for scheduled examinations.  If 
the reason the claimant failed to report for a scheduled 
examination was that he had changed his address, there is no 
indication that the claimant met his responsibility to keep 
VA advised of this current address.  As the Court noted in 
Hyson, if the claimant fails to advise VA of his whereabouts, 
there is no obligation on the part of VA "to turn up heaven 
and earth to find him."  5 Vet. App. at 265.  Thus, his 
failure to advise VA of his correct address is not "good 
cause" for the failure to report for examination. 

This is a claim for increase.  Under 38 C.F.R. § 3.655(b), 
where the claimant fails to report for scheduled examination 
in a claim for increase without good cause, the claim shall 
be denied.  In other words, neither the RO nor the Board has 
the discretion to reach the merits of the claim.  The failure 
of a claimant to advise VA of his correct address is not one 
of the circumstances identified in 38 C.F.R. § 3.655 as 
"good cause" for the failure to report for examination, and 
Hyson would appear to clearly indicate that it could not be a 
"good cause."  

However, the veteran has not been properly advised of this 
controlling provision of the regulations.  In order to 
provide the claimant with the due process of law, the Board 
must remand the case for the following development:
 
Accordingly, the appellant should be provided a summary or 
copy of 38 C.F.R. § 3.655(b) (1998) regarding failure to 
appear for a scheduled examination.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The RO should request that the 
appellant provide a statement as to the 
reason or reasons why he failed to report 
for his scheduled VA examination.

2.  The RO should then review any 
response from the claimant to ascertain 
whether he has provided "good cause" 
for his failure to appear in light of the 
guidance in 38 C.F.R. § 3.655 and Hyson, 
supra.  If the RO determines that "good 
cause" for failure to report for the 
scheduled VA examination has not been 
shown, then the claim should be denied on 
that basis under 38 C.F.R. § 3.655(b) 
without review on the merits.  If the RO 
determines that "good cause" is shown, 
then the appellant should be scheduled 
for an examination.  Appropriate action 
should be taken to document in the record 
that notice to report for such an 
examination has been sent to the 
appropriate address.  In the event that 
the claimant fails to appear for the 
rescheduled examination, the RO should 
again consider the provisions of 
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










